Citation Nr: 1755946	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-06 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating for service-connected coronary artery disease (CAD), in excess of 30 percent prior to November 4, 2015 and 60 percent thereafter.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION


The Veteran served on active duty from September 1966 to July 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for coronary artery disease and assigned an initial 30 percent rating from August 31, 2010.  In a January 2016 rating decision, the RO increased the assigned rating to 60 percent from December 14, 2015.  An August 2016 rating decision assigned an effective date of November 4, 2015 for the 60 percent rating.

In Board decisions dated September 2015, July 2016, and May 2017, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently addressed the pending claim in an August 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

From the date of service connection, the Veteran's coronary artery disease (CAD) more nearly approximated documented CAD resulting in more than one episode of acute congestive heart failure in the past year; and a workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent for service-connected CAD were met from August 31, 2010.  38 U.S.C. §§ 1155, 5107, 5121 (2012); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that no further action is necessary with respect to VA's duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the May 2017 Board Remand, the Veteran was afforded a VA medical opinion in June 2017 as to the pending claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the June 2017 VA medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record does not show, nor has the Veteran contended, that the service-connected disability adjudicated herein has increased in severity since he was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.


II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Veteran's service-connected CAD is rated under DC 7005 (atherosclerotic heart disease), which indicates that a 30 percent rating is assigned under DC 7005 for a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray.  A 60 percent rating is assigned for myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned for chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005 (2017).

Here, the Veteran was service connected for CAD in a July 2011 rating decision, which assigned a 30 percent evaluation from August 31, 2010.  He disagreed with the assigned rating and this appeal followed.  As indicated above, in a January 2016 rating decision, the RO increased the assigned evaluation to 60 percent from December 14, 2015.  An August 2016 rating decision assigned an earlier effective date of November 4, 2015 for the award of the 60 percent rating.

The Board notes that a January 2016 SSOC erroneously indicated a 50 percent rating was assigned for service-connected CAD from December 14, 2015; as opposed to the 60 percent rating, which had actually been assigned in the January 2016 rating decision.  The Board apologizes to the Veteran for the confusion this error caused.  The Board wishes to reiterate that the Veteran's rating for CAD has not been reduced to 50 percent at any time from the date of service connection.  Rather, the Veteran is currently assigned a 30 percent rating for CAD from the date of service connection (August 31, 2010) and a 60 percent rating from November 4, 2015.  In fact, for the reasons set forth below, the Board finds that a 60 percent rating is warranted for service-connected CAD from the date of service connection.

The Veteran was afforded a VA examination in April 2011, at which time the examiner confirmed a diagnosis of ischemic heart disease.  The examiner noted that the Veteran underwent coronary artery bypass graft surgery in 2008.  Post-operatively, the Veteran had problems with atrial fibrillation and low oxygen; he remained intubated and in the intensive care unit for two or three additional days.  The Veteran reported that he did not have a recurrence of chest pain immediately after surgery, but he now has intermittent chest pain.  The Veteran's heart disability is treated with medication including Aspirin, nitroglycerin spray, and blood pressure medication.  Upon physical examination, the examiner reported that the Veteran had no heart rhythm disturbance or congestive heart failure.  The Veteran did endorse a dyspnea on moderate exertion.  A heart murmur was noted upon examination.  The Veteran reported generalized fatigue and weakness.  There was no evidence of pulmonary hypertension or peripheral edema.  The examiner estimated the Veteran's METS at 5-7 related only to his heart status.  The examiner explained that it is "[d]ifficult to estimate METS as [the Veteran] is very inactive due to long-standing other chronic medical problems and severe posttraumatic stress disorder (PTSD)."  A chest x-ray documented a normal heart size.  Ejection fraction testing was not performed.  An April 2011 electrocardiogram showed "[m]arked sinus bradycardia with rate 44/minute.  Incomplete right bundle branch block."  The examiner additionally noted that the Veteran retired in 1988 due to severe PTSD.

Private treatment records dated in November 2011 indicated that the Veteran had symptomatic bradycardia and was in atrial fibrillation.  He was referred for a pacemaker at that time.  VA treatment records dated in June 2013 documented the Veteran's report of chest pain radiating down his left arm.

Private treatment records dated in May 2014 indicated that the Veteran had sick sinus syndrome with a Medtronic's pacemaker.  He was hospitalized for pneumonia and hypoxia with encephalopathy.  He returned to the hospital with acute shortness of breath; he was dyspneic with an irregular and fast heartbeat.  He was noted to be in atrial fibrillation.  See the private treatment records dated May 2014.

In an October 2015 letter, Dr. J.M. described the Veteran's history of CAD with coronary artery bypass graft surgery in 2008 and pacemaker placement in 2011, as well as a congestive heart failure diagnosis in the past year.  Dr. J.M. stated that the Veteran had a pacemaker repair in 2014, requiring three hospitalizations from April to May.  The Veteran remains on Lasix therapy and was oxygen dependent last year.  Dr. J.M. stated that the Veteran has frequent wheezing and is dependent on a Bi-PAP machine for apnea.  The Veteran has extreme fatigue, syncope, shortness of breath with minimal exertion, and is limited to slow ambulation around his home.  Dr. J.M. reported that the Veteran continues to have occasional chest pain, which is relieved by nitroglycerin tablets.  Dr. J.M. opined, "[i]n view of his multiple medical issues, compounded by the exacerbations of his congestive heart failure in 2014 as evidence by his frequent hospitalizations, [the Veteran] should qualify for a MET rating of at least 3 to 5, if not 1 to 3."

In December 2015, the Veteran was noted to have transient congestive heart failure, which "appears resolved."  It was indicated that the Veteran was no longer on Lasix treatment.  Also, in December 2015, it was noted that the Veteran's spouse cancelled a scheduled nuclear stress test because the Veteran was in such poor health.

The Veteran was afforded a VA medical opinion in December 2015 to assess the severity of his service-connected CAD.  The examiner noted that the Veteran has sedentary life habits secondary to back pain.  The Veteran states he cannot do any activities requiring greater than 4 METS activity such as walking uphill or one to two blocks.  The Veteran does not do any chores at home, but he is able to eat, dress, and go to the toilet.  He reported pedal edema and weight gain that resolved with Lasix treatment.  The Veteran described four to five episodes of chest pain lasting several seconds to ten minutes; he takes nitroglycerin for pain relief.  This pain is associated with stress.  The examiner noted that this reported chest pain is atypical in nature.  The examiner recommended nuclear myocardial perfusion imaging to assess if ischemia was indeed the reason for the Veteran's chest pain and to determine severity.

In an August 2016 addendum opinion, the VA examiner indicated that he recommended nuclear myocardial perfusion imaging to assess if ischemia was indeed the reason for the Veteran's chest pain and to determine the severity of his cardiac symptoms.  He indicated that the Veteran cancelled the test and refused to have it rescheduled.  The examiner concluded, "[a]bsent that test, I have no evidence to change my previous decision."

Pursuant to the May 2017 Board Remand, the Veteran was afforded a VA medical opinion in June 2017 at which time the examiner reported that the Veteran has well-established CAD, as documented by cardiac catheterization in 2008 followed by coronary artery bypass graft surgery.  The examiner noted that the Veteran continued to have chest pain and significant dyspnea, for which he was admitted to the hospital in 2011 and 2014.  The examiner indicated that, during a telephone interview, the Veteran described sharp chest pain lasting seconds and not precipitated by exertion.  The examiner stated this description was consistent with atypical chest pain.  The examiner noted that the Veteran's "echocardiogram shows normal LV systolic function and mild LV diastolic dysfunction, which does not explain his severe dyspnea."  The examiner stated that the Veteran has an additional diagnosis of sleep apnea, which can explain his dyspnea "and PTSD which sometimes mimics cardiac chest pain."  The examiner continued, "[p]atient is very limited in his activity and MET clinically estimated at [less than] 4, as he is able to eat and dress himself but not able to climb one flight of stairs or walk for one block."  The examiner further noted that the Veteran declined exercise and pharmacologic stress testing.  The examiner then opined, "[o]n the basis of patient's symptoms since 2008, lack of objective evidence of ischemia, confounding variables such as PTSD and sleep apnea, I conclude that the likelihood of severe coronary disease explaining his symptoms is less than 50 percent."

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his CAD.  As described above, although examiners and treatment providers are undecided as to its etiology, the Veteran's complaints of chronic significant chest pain are well-documented in the record.  Moreover, the evidence of record, including examination and treatment records, as well as the Veteran's own statements, indicates that his METs level is less than 4.  The Board finds that the VA treatment records and VA examination findings are of equal probative value compared to the Veteran's allegations regarding the severity of his heart disability from the date of service connection.  The evidence of record therefore more nearly approximates a finding that the Veteran does meet the DC 7005 criteria for a 60 percent rating from the date of service connection (August 31, 2010) to present because he has been shown to have CAD with more than one episode of acute congestive heart failure in the past year, and a workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  Ejection fraction testing has not been performed during the appeal period.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record does not indicate that the Veteran's service-connected CAD is more nearly approximate to a 100 percent rating from the date of service connection as he has not been shown to have chronic congestive heart failure, a work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005.  Moreover, the Veteran has expressed agreement with the assignment of a 60 percent rating.  See the Veteran's statement dated October 2017.  In that statement, he repeatedly asserted that he does not dispute the assignment of a rating of 60 percent, but no higher, for his service-connected CAD.  C.f., AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In addition, there is no medical or lay evidence of other heart disease symptoms that would not result in the pyramiding of other heart-related Diagnostic Codes.  The Veteran's cardiac symptoms from the date of service connection are clearly accounted for in the 60 percent rating pursuant to DC 7005.  Thus, DC 7000 to 7004 and 7006 to 7020 are not for application.

Based on the foregoing, the Board concludes that the criteria for a rating of 60 percent, but no higher, for the Veteran's service-connected CAD have been met from the date of service connection, August 31, 2010.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial rating of 60 percent, but no higher, for service-connected CAD is granted.



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


